Citation Nr: 0207895	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  98-10 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

2.  Entitlement to assignment of an evaluation in excess of 
20 percent for residuals of a left thumb injury with scar.

3.  Entitlement to assignment of a compensable evaluation for 
residuals of a fracture of the right elbow.

4.  Entitlement to assignment of an evaluation in excess of 
20 percent for residuals of acromioclavicular separation of 
the right shoulder with degenerative joint disease, 
postoperative.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran currently exhibits Level 1 hearing in both 
the right and left ear.  

2.  Service-connected residuals of a left thumb injury with 
scar are manifested by unfavorable ankylosis without 
tenderness or pain about the scar or extremely unfavorable 
ankylosis.  

3.  Service-connected residuals of a right elbow fracture are 
manifested by zero degrees extension, 140 degrees flexion, 70 
degrees pronation, and 90 degrees supination, without 
objective evidence of pain on motion.

4.  Service-connected residuals of acromioclavicular 
separation of the right shoulder with degenerative joint 
disease are manifested by limitation of extension to 90 
degrees with pain on motion.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
for service-connected bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2001).

2.  The criteria for entitlement to an evaluation in excess 
of 20 percent for service-connected residuals of a left thumb 
injury with scar have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5224 (2001).

3.  The criteria for entitlement to a compensable evaluation 
for service-connected residuals of a right elbow fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5206 (2001).

4.  The criteria for entitlement to an evaluation in excess 
of 20 percent for residuals of acromioclavicular separation 
of the right shoulder with degenerative joint disease have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5201 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as private treatment records and 
VA outpatient treatment records dated through 2000.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the veteran with his claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to increased evaluations of the disabilities on 
appeal.  The discussions in the rating decision and statement 
of the case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board therefore finds that the notice 
requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 
1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

A review of the record demonstrates that entitlement to 
service connection for bilateral defective hearing was 
granted in a December 1980 rating action, evaluated as 
noncompensable.  

VA outpatient treatment records dated in 1995 demonstrate a 
complaint of chronic right shoulder pain.  Radiological 
examination of the right shoulder was negative.  Private 
treatment records dated in 1995 demonstrate relevant 
diagnoses of chronic bursitis of the right shoulder with 
complaints of elbow pains.  Physical examination revealed 
tenderness over the hypertrophic acromioclavicular joint and 
crepitance.  Radiological examination revealed moderately 
severe degenerative joint disease of the right 
acromioclavicular joint with probable ligamentous 
calcification and mild degenerative joint disease of the 
glenohumeral joint on the right side.  

VA treatment records dated in 1996 demonstrate positive 
impingement in the right shoulder and an obviously deformed 
right acromioclavicular joint.  The shoulder was noted as 
very sore and consideration for shoulder surgery was 
recommended.  

In a March 1996 rating action, the RO granted entitlement to 
service connection for right shoulder acromioclavicular 
separation, evaluated as noncompensable.  The RO also granted 
entitlement to service connection for a fracture of the right 
elbow, evaluated as noncompensable, and a left-hand scar, 
evaluated as noncompensable.  

In a July 1996 rating action, the RO determined that a 10 
percent evaluation was warranted for the veteran's service-
connected acromioclavicular separation of the right shoulder 
with degenerative joint disease.  

At his January 1997 RO hearing, the veteran testified that he 
was taking arthritis medication for his right shoulder 
disability.  The veteran reported that he was unable to work 
as many hours or lift heavy items like he used to.  He also 
stated that he required assistance putting on a shirt and 
buttoning the top button.  The veteran also testified that 
his right elbow had worsened with occasional pain and 
decreased strength.  The veteran reported that he was unable 
to bend his left thumb and it interfered with his work.  He 
stated that there was no pain, just discomfort in having to 
do things differently.  He also stated that he did not have 
the ability to grasp well.  The scar was noted as not 
normally tender or painful.  The veteran testified that he 
believed his hearing was also worsening.  (Transcript, pages 
18-22).

Upon VA audiological evaluation dated in February 1997, pure 
tone thresholds, in decibels, were noted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
40
25
25
40
LEFT
n/a
0
10
35
40

An average of 33 in the right ear and 21 in the left ear was 
noted.  Speech audiometry revealed speech recognition ability 
of 96 percent in both ears.  Diagnoses of right ear 
otosclerosis and left ear noise-induced high frequency 
sensorineural hearing loss with tinnitus were noted.  

Upon VA examination of the joints dated in February 1997, it 
was noted that the veteran had considerable loss of motion 
and pain in the right shoulder.  The examiner noted that the 
veteran could elevate the right shoulder to 90 degrees with 
obvious pain.  In the right elbow, the veteran had zero to 
140 degrees of motion, 80 degrees of pronation, and 85 
degrees of supination.  The veteran did not seem to have pain 
as he made those maneuvers.  The examiner noted the veteran 
had a two-inch scar running from the base of his left thumb 
into the middle of his palm and the thumb was immovable.  The 
veteran had no movement in the distal or proximal joints of 
the thumb.  He had some slight movement in the first joint of 
the thumb, but there was a cicatrize formation in the scar 
and there was very little motion in the thumb at any point 
and the distal joint was completely fixed.  Relevant 
diagnoses of residuals of acromioclavicular separation with 
degenerative joint disease and loss of motion in the right 
shoulder, residuals of a right elbow fracture with some loss 
of motion, and residuals of a left thumb injury with a palmar 
scar cicatrize formation and for all intents and purposes a 
useless thumb, were noted.  Radiological examination of the 
right elbow revealed olecranon osteophytes, ossifications 
adjacent to the right medial humerale epicondyle, one or all 
probably ununited ossification centers, and an otherwise 
unremarkable right elbow.  Radiological examination of the 
right shoulder showed fraying at the outer end of the 
clavicle, probably secondary to the previous 
acromioclavicular separation.  The glenohumeral joint was 
noted to be within normal limits.  

In a May 1997 rating action, the RO determined that a 20 
percent evaluation was warranted for the service-connected 
residuals of acromioclavicular separation of the right 
shoulder and that a 20 percent evaluation was warranted for 
residuals of a left thumb injury with a scar.  

Relevant VA treatment records dated from 1997 to 1998 
demonstrate the veteran underwent right shoulder surgery in 
October 1997.  An October 1997 VA discharge summary 
demonstrates that the veteran underwent a right subacromial 
decompression, distal clavicle resection and rotator cuff 
repair.  It was noted that the veteran was right-hand 
dominant.  

Upon VA audiological evaluation dated in March 1998, pure 
tone thresholds, in decibels, were noted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
45
40
45
45
LEFT
n/a
15
10
30
40

The examiner noted a pure tone threshold average of 44 in the 
right ear and of 24 in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 96 percent in the left ear.

Upon VA joint examination dated in February 1998, it was 
noted that the veteran was right-hand dominant.  The veteran 
reported that he still had pain and loss of motion in his 
right shoulder.  It was noted that the veteran was working as 
an inspector of cabinet installation.  The veteran rated his 
symptoms as 85 percent at worst and 75 percent at least.  It 
was noted that flare-ups occurred with activity and were 
relieved by rest and pain medication.  Physical examination 
revealed the veteran was able to dress and undress himself.  
Examination of the right shoulder revealed atrophy of the 
right deltoid.  The veteran had painful motion in the right 
shoulder and was able to elevate the shoulder to 90 degrees 
in flexion and 90 degrees abduction.  He could extend the 
right shoulder to 30 degrees and adduct to 20 degrees.  
Internal and external rotation was noted as to 80 degrees 
bilateral.  The examiner noted crepitus and global tenderness 
in the right shoulder.  Examination of the right elbow was 
unremarkable and considered normal.  There was no tenderness 
or effusion in the right elbow with zero degrees extension 
and 140 degrees flexion.  Supination of the right forearm was 
90 degrees and pronation was 70 degrees.  Examination of the 
left thumb revealed a residual scar over the thenar eminence, 
which measured five centimeters.  The veteran had normal 
sensation in both thumbs and no deformity in either thumb.  
The carpal metacarpal joint had normal range of motion and 
the metacarpal phalangeal joint of the left thumb had zero 
degrees of extension and 30 degrees of flexion.  The 
interphalangeal joint of the left thumb had zero degrees of 
extension and five degrees of flexion.  Relevant diagnoses of 
post-operative status, resection lateral clavicle for 
residuals of acromioclavicular separation; postoperative 
status, repair of laceration of left thumb with residuals; 
and arthralgia of the right elbow with limited pronation were 
noted.  The examiner noted that the veteran demonstrated a 
mild painful demeanor, particularly with attempts of range of 
motion in the right shoulder.  Radiological examinations 
revealed resection of the outer end of the clavicle in the 
right shoulder and ossification adjacent to the right lateral 
humerale epicondyle probably related to ununited ossification 
center than old trauma in the right elbow.  The left hand was 
noted as within normal limits.  

VA treatment records dated from 1998 to 2000 demonstrate 
treatment of a hernia repair and a cyst excision from the 
back area.  In December 2000, the veteran was seen after 
being involved in a motor vehicle accident and complaining of 
pain in the right shoulder.  No relevant physical findings or 
diagnoses were noted.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include 38 C.F.R. §§ 4.1 and 4.2 which require 
the evaluation of the complete medical history of the 
claimant's condition.  These regulations operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath, 1 Vet. App. at 593-
94 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  See 38 C.F.R. § 4.40.  The provisions 
of 38 C.F.R. §§ 4.45 and 4.59 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as at least minimally 
compensable.  See 38 C.F.R. §§ 4.45 and 4.59.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Where a 
veteran's appeal arises from the original assessment of a 
disability rating, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that evidence to be considered in the appeal of an 
initial assignment of a rating disability is not limited to 
that reflecting the then current severity of the disorder.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson v. West, 12 
Vet. App. 119 (1999).

I.  Bilateral Hearing Loss

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000 and 4000 cycles per second.  To evaluate the 
degree of disability from service-connected hearing loss, the 
rating schedule establishes 11 auditory acuity levels, 
designated level I, for essentially normal acuity, through 
level XI for profound deafness.  See 38 C.F.R. § 4.85.  
Disability evaluations for hearing impairment are derived by 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

VA has amended the regulations pertaining to the evaluation 
for hearing loss since the veteran perfected his appeal.  
These changes became effective June 10, 1999.  When a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, the pertinent regulations do not contain 
any substantive changes that affect this particular case, but 
add certain provisions that were already the practice of VA.  
See 64 FR 25202, May 11, 1999, codified at 38 C.F.R. § 4.85.  
The frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.

The revised regulatory provisions also addressed the question 
of whether the speech discrimination testing employed by VA 
in a quiet room with amplification of sounds accurately 
reflect the extent of hearing impairment.  Based upon 
research, two circumstances were identified where alternative 
tables could be employed.  One was where the pure tone 
thresholds in each of the four frequencies of 1000, 2000, 
3000, and 4000 Hertz are 55 decibels or greater.  The second 
was where pure tone thresholds are 30 decibels or less at 
frequencies of 1000 Hertz, and are 70 decibels or more at 
2000 Hertz.  See 64 FR 25209, May 11, 1999, codified at 
38 C.F.R. § 4.86.  The record does not disclose thresholds 
meeting either of these criteria.

As noted above, the most recent audiometric examination of 
the veteran's right ear in March 1998 at frequencies of 1000, 
2000, 3000 and 4000 Hertz revealed pure tone thresholds, in 
decibels, of 45, 40, 45, and 45, respectively, for a pure 
tone threshold average of 44.  Speech discrimination of the 
left ear was noted as 92 percent.  Such audiometric findings 
reflect level I hearing in the right ear.  See 38 C.F.R. 
§ 4.85.  The most recent audiometric examination of the 
veteran's left ear in March 1998 at frequencies of 1000, 
2000, 3000, and 4000 Hertz revealed pure tone thresholds, in 
decibels, of 15, 10, 30, and 40, respectively, for a pure 
tone threshold average of 24.  Speech discrimination of the 
left ear was noted as 96 percent.  Such audiometric findings 
reflect level I hearing in the left ear.  See 38 C.F.R. 
§ 4.85.  Consequently, such hearing acuity warrants a 
noncompensable evaluation under 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  In light of the foregoing, the preponderance of 
the evidence is against the veteran's claim of entitlement to 
a compensable evaluation for bilateral ear hearing loss, and 
the doctrine of reasonable doubt does not apply.

II.  Left Thumb

The veteran's service-connected left thumb disability is 
currently evaluated as 20 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5224, which contemplates 
ankylosis of the thumb.  Favorable ankylosis of the thumb 
warrants a 10 percent evaluation in the minor or major 
extremity.  A 20 percent evaluation is warranted for 
unfavorable ankylosis in the major or minor extremity.  A 20 
percent evaluation is the highest rating assignable under 
this diagnostic code.  Note:  Extremely unfavorable ankylosis 
will be rated as amputation under diagnostic codes 5152 
through 5156.  

The veteran's service-connected left thumb disability is 
manifested by no more than five degrees of flexion at the 
interphalangeal joint and no more than 30 degrees of flexion 
at the metacarpal phalangeal joint.  The February 1997 VA 
joint examiner described the distal joint as completely 
fixed.  The remainder of the veteran's left hand has been 
noted as unremarkable.  Unfortunately, the Board is unable to 
conclude that the veteran's symptomatology warrants the 
assignment of an evaluation in excess of the currently 
assigned 20 percent.  As previously noted, a 20 percent 
evaluation is the highest rating available under Diagnostic 
Code 5224.  

The Board notes that in light of the February 1998 VA medical 
examination demonstrating some movement in the left thumb, 
the Board is unable to conclude that the medical evidence 
demonstrates extremely unfavorable ankylosis; thus, 
consideration of Diagnostic Code 5152, contemplating 
amputation of the thumb, is not warranted.  Likewise, the 
veteran has reported that his left thumb scar is not painful 
or tender.  The objective medical evidence also demonstrates 
no pain or tenderness in the area of the left thumb scar on 
objective demonstration.  Thus, consideration of Diagnostic 
Code 7804 is not warranted.  

Furthermore, the Board notes that, as the veteran's left 
thumb disability is assigned the maximum schedular rating 
available under Diagnostic Code 5224, further evaluation of 
additional functional loss under 38 C.F.R. §§ 4.40 and 4.45 
is not for consideration.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997). 

The percentage ratings under the Schedule are representative 
of the average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  In the 
present case, there is no evidence the veteran's left thumb 
disability results in marked interference with employment or 
frequent periods of hospitalization.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
the absence of an exceptional or unusual disability picture.  

III.  Right Elbow

The veteran's service-connected residuals of a right elbow 
fracture are currently evaluated as noncompensable pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5206, which 
contemplates limitation of flexion of the forearm.  Forearm 
flexion limited to 110 degrees warrants a noncompensable 
evaluation and a 10 percent evaluation is warranted for 
forearm flexion limited to 100 degrees.  Where forearm 
flexion is limited to 90 degrees, a 20 percent disability 
rating is warranted for both the major and minor arm.  
Flexion limited to 70 degrees contemplates a 30-degree 
disability rating for the major arm and a 20-degree 
disability for the minor arm.  A 40 percent disability rating 
is warranted for flexion limited to 55 degrees in the major 
arm, and a 30 percent rating is warranted for the minor arm.  
Flexion limited to 45 degrees contemplates a 50 percent 
rating for the major arm and a 40 percent rating for the 
minor arm.  

A review of the medical evidence of record demonstrates that 
the veteran's service-connected right elbow disability is 
manifested by complaints of occasional pain with some loss of 
motion.  VA examination dated in February 1997 revealed the 
right elbow had zero to 140 degrees of motion with 80 degrees 
pronation and 85 degrees supination.  The examiner opined 
that the veteran did not seem to have pain with those 
maneuvers.  VA examination dated in February 1998 revealed an 
unremarkable right elbow with no tenderness or effusion, zero 
degrees extension, and 140 degrees flexion.  Supination was 
to 90 degrees and pronation was to 70 degrees.  The examiner 
noted the veteran had right elbow arthralgia with limited 
pronation.  Radiological evidence has consistently 
demonstrated ossification adjacent to the right lateral 
humerale epicondyle probably related to ununited ossification 
center.  

The Board concludes that this symptomatology is indicative of 
no more than a noncompensable evaluation.  The medical 
evidence does not demonstrate limitation of flexion 
warranting the assignment of a compensable evaluation under 
the criteria set forth in Diagnostic Code 5206.  The Board 
notes that the veteran's right elbow further fails to 
demonstrate loss of extension or ankylosis of the elbow; 
thus, consideration of Diagnostic Codes 5205 or 5207 is not 
warranted.  Likewise, the medical evidence fails to 
demonstrate marked cubitus varus, cubitus valgus deformity, 
ununited fracture of the head of the radius, nonunion of the 
radius and ulna, impairment of the ulna, or impairment of the 
radius.  Thus, consideration of Diagnostic Codes 5209 through 
5212 is also not warranted.  

The Board recognizes that the medical evidence demonstrates 
limited pronation.  Pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5213, limitation of pronation: motion lost beyond last 
quarter of arc, the hand does not approach full pronation 
warrants a 20 percent evaluation in both the major and the 
minor extremity.  Limitation of pronation: motion lost beyond 
middle of arc warrants a 30 percent evaluation in the major 
extremity and a 20 percent evaluation in the minor extremity.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5213.  Unfortunately, 
the medical evidence demonstrates that the veteran's limited 
pronation on the right is to 70 degrees and does not meet the 
criteria for a compensable evaluation under Diagnostic Code 
5213.

The Board notes that in DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Court 
has, however, held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Because 
the veteran's disability is rated under Diagnostic Code 5206, 
a code which is predicated solely on loss of range of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 regarding 
functional loss due to pain do apply.  However, in light of 
the medical evidence demonstrating little or no pain on range 
of motion testing of the right elbow, the Board concludes an 
additional evaluation due to pain is not warranted.  

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  In the present case, 
there is no evidence the veteran's right elbow disability 
results in marked interference with employment or frequent 
periods of hospitalization.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in the absence of an 
exceptional or unusual disability picture.  

IV.  Right Shoulder

The veteran's service-connected residuals of 
acromioclavicular separation of the right shoulder with 
degenerative joint disease are currently evaluated as 20 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5201, which contemplates limitation of motion of the arm 
and provides that a 20 percent evaluation is warranted for 
limitation of motion of the arm at the shoulder level in the 
minor or the major extremity.  Limitation of motion of the 
arm to midway between the side and shoulder level warrants a 
30 percent evaluation in the major extremity and a 20 percent 
evaluation in the minor extremity.  Limitation of motion of 
the arm to 25 degrees from the side warrants a 40 percent 
evaluation in the major extremity and a 30 percent evaluation 
in the minor extremity.  With regard to the rating of 
disabilities involving the substantiated presence of 
arthritis, 38 C.F.R. § 4.71a, Diagnostic Code 5003, provides 
that arthritis established by x-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 

A review of the evidence of record demonstrates that the 
veteran's service-connected right shoulder disability is 
manifested by limitation of motion with extension to 90 
degrees with pain.  This symptomatology is indicative of a 20 
percent evaluation under Diagnostic Code 5201.  The medical 
evidence does not demonstrate limitation of motion of the arm 
to midway between the side and shoulder level or to 25 
degrees from the side.  In the absence of such medical 
evidence, the criteria for an evaluation in excess of 20 
percent under Diagnostic Code 5201 have not been met.  

As previously noted, the Court has also held that when a 
diagnostic code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  A review of the evidence demonstrates some 
findings of crepitus in the right shoulder and atrophy of the 
right deltoid, but there are no findings of swelling, 
deformity, incoordination, or impaired ability to execute 
skilled movement smoothly.  In fact, the February 1998 VA 
examiner noted that the veteran was able to dress and undress 
himself.  The objective observations of pain on movement have 
been associated with ratable manifestations of the veteran's 
disability.  Thus, the Board concludes that the veteran's 
complaints of pain on motion by themselves do not support the 
assignment of an increased evaluation beyond that 
contemplated by the schedular criteria for limitation of 
motion of the arm at shoulder level. 

Finally, the Board notes that the percentage ratings under 
the Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  In the present case, 
there is no evidence the veteran's right shoulder disability 
results in marked interference with employment or frequent 
periods of hospitalization.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in the absence of an 
exceptional or unusual disability picture.  



ORDER

The appeal is denied as to all issues.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

